DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 – 10 are objected to because of the following informalities:  
In Claim 1 the recitation “in particular for the outdoor area” should be deleted to avoid 35 USC 112 second paragraph issues of broader limitation follow by narrow limitation;
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over (RU 2656438) in view of Pothier (FR 2877483).

On the other hand, Pothier teaches a sound-absorbing construction component, comprising a sound-absorbing absorbent layer (Fig.1D, Item 2) having a sound inlet surface and a plurality of sound-proofing profiles (Fig.1D, Items 1) arranged at a distance from 5one another and completely enclosed in the absorbent layer (Fig.1D), such that the sound-proofing profile consists of a sound-reflecting material (Abstract) wherein the profile interior is hollow.
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to completely enclosed the (RU 2656438) reflecting profiles as disclosed by Pothier because it would improve the sound absorbing characteristics of the component by assuring that the sound waves are in contact with the sound absorbing layer as soon as they are reflected by the reflecting profiles.
 With respect to claim 2, (RU 2656438) teach the sound-proofing profile (05) having at least one inlet surface with numerous sound inlet openings (under Description 
With respect to claims 3 and 4, the Examiner considers that it would have been an obvious matter of design choice to provide the inlet surface of the sound-proofing profile is spaced a distance away from and parallel to the sound inlet surface, and the inlet surface is connected at an angle to and on both sides of these reflective surfaces, or wherein20 the sound-proofing profile has at least one collar surface, which runs parallel or at an angle to the sound inlet surface and extends outside of the profile interior because it would tune the profile to exhibit a predetermined acoustic performance as necessitated by the specific requirements of the particular application without departing from the scope and spirit of the (RU 2656438) and Pothier teachings. Additionally, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).    
 	With respect to claims 5 and 7 – 9, the Examiner considers that it would have been an obvious matter of design choice to provide the open side of the sound-proofing profiles being at a greater distance from the sound inlet surface than from the back side of the absorbent layer, which is opposite the sound inlet surface, such thatWO 2018/114522PCT/EP2017/082596 - 18 - the distance 2 because it would tune the profile to exhibit a predetermined acoustic performance as necessitated by the specific requirements of the particular application without departing from the scope and spirit of the (RU 2656438) and Pothier teachings. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
 With respect to claim 6, (RU 2656438) teach wherein the sound-proofing profile has a U-shaped, V- 5shaped, hat-shaped cross section or is in the form of a truncated pyramid.  
With respect to claim 10, the Examiner takes official notice that it is well known in the art to provide a noise abatement wall having a backing layer, as disclosed by Tschiersch et al. (WO 2016/203057).





Conclusion

The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          September 28, 2021